Exhibit 10.18




OMNIBUS AGREEMENT
This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Effective Date, among Shell Pipeline Company LP, a Delaware limited
partnership (“SPLC”), Shell Midstream Partners, L.P., a Delaware limited
partnership (the “Partnership”), Shell Midstream Partners GP LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”) and Shell Midstream Operating LLC, a Delaware limited
liability company (the “OLLC”).
RECITALS
1.The Parties and Shell Oil Company, a Delaware corporation (“SOC”), previously
entered into the Omnibus Agreement on November 3, 2014 (the “Original
Agreement”).
2.The Parties and SOC terminated the Original Agreement effective as of February
1, 2019.
3.The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 2, with respect to certain tax
indemnification obligations of the Parties to each other.
4.The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 3, with respect to the amount
to be paid by the Partnership for the centralized general and administrative
services to be performed by SPLC and its Affiliates (including the General
Partner) for and on behalf of the Partnership Group.
In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE 1
Definitions
1.1 Definitions. As used in this Agreement (including the Recitals, which are
incorporated herein for all purposes) the following terms shall have the
meanings set forth below:
“Administrative Fee” is defined in Section 3.2(a).
“Affiliate” is defined in the Partnership Agreement.
“Amberjack” means Amberjack Pipeline Company LLC, a Delaware limited liability
company.
“Bengal” means Bengal Pipeline Company LLC, a Delaware limited liability
company.
“Business Day” means each calendar day other than a Saturday, Sunday or a day
that is an official holiday in the State of Texas.
“Cleopatra” means Cleopatra Gas Gathering Company, LLC, a Delaware limited
liability company.
“Colonial” means Colonial Pipeline Company, a Delaware corporation.
“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its
1

--------------------------------------------------------------------------------

Exhibit 10.18
Affiliates and the consumers, customers, clients and suppliers of any of the
foregoing. Confidential Information includes such information as may be
contained in or embodied by documents, substances, engineering and laboratory
notebooks, reports, data, specifications, computer source code and object code,
flow charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
become available to the general public as part of the public domain without
breach of this Agreement, (B) has been furnished or made known to the receiving
Party without any obligation to keep it confidential by a third party under
circumstances which are not known to the receiving Party to involve a breach of
the third party’s obligations to a Party or its Affiliates or (C) was developed
independently of information furnished or made available to the receiving Party
in accordance with this Agreement.
“Contribution Agreement” means that certain Contribution, Assignment and
Assumption Agreement, dated as of the IPO Closing Date, among the General
Partner, the Partnership, the OLLC and SPLC, together with the additional
conveyance documents and instruments contemplated or referenced thereunder, as
such may be amended, supplemented or restated from time to time.
“Effective Date” means February 1, 2019.
“Endymion” means Endymion Oil Pipeline Company, LLC, a Delaware limited
liability company.
“Explorer” means Explorer Pipeline Company, a Delaware corporation.
“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.
“Group Member” is defined in the Partnership Agreement.
“Indemnified Person” means the Person entitled to indemnification in accordance
with Article 2.
“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article 2.
“Interest Rate” means the lesser of (i) 2% over the one-month London Interbank
Offered Rate (LIBOR) prevailing during the period in question, and (ii) the
maximum rate permitted by applicable law.
“IPO Closing Date” means November 3, 2014.
“Joint Venture Entities” means Zydeco, Mars, Bengal, Colonial, LOCAP, Explorer,
Poseidon, Permian Basin, Cleopatra, Proteus, Endymion, Odyssey, Amberjack and
any other entities in which the Partnership may, directly or indirectly, acquire
and/or own an interest following the Effective Date. For the avoidance of doubt,
Joint Venture Entities shall not include any Joint Venture Entities in which the
Partnership Group no longer owns an interest, directly or indirectly, whether
through sale, transfer, assignment or otherwise.
“Limited Partner” is defined in the Partnership Agreement.
“LOCAP” means LOCAP LLC, a Delaware limited liability company.
“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.
“Mars” means Mars Oil Pipeline Company LLC, a Delaware limited liability
company.

2

--------------------------------------------------------------------------------

Exhibit 10.18
“Odyssey” means Odyssey Pipeline L.L.C., a Delaware limited liability company.
“Original Joint Venture Entities” means Zydeco, Mars, Bengal and Colonial.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the IPO Closing Date, as the
same may be amended from time to time.
“Partnership Change of Control” means SPLC or its Affiliates cease to control,
directly or indirectly, the General Partner. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the general partner of
the Partnership, whether through ownership of voting securities, by contract, or
otherwise.
“Partnership Group” is defined in the Partnership Agreement.
“Party” means a signatory to this Agreement, and “Parties” means all of the
signatories to this Agreement.
“Pecten” means Pecten Midstream LLC, a Delaware limited liability company.
“Permian Basin” means Crestwood Permian Basin LLC, a Delaware limited liability
company.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Poseidon” means Poseidon Oil Pipeline Company, LLC, a Delaware limited
liability company.
“Proteus” means Proteus Oil Pipeline Company, LLC, a Delaware limited liability
company.
“Reimbursable Expenses” is defined in Section 3.3(a).
“Representatives” is defined in Section 4.1(a).
“Sand Dollar” means Sand Dollar Pipeline LLC, a Delaware limited liability
company.
“SPLC Entities” means SPLC and each of its Affiliates, other than the General
Partner and the Group Members.
“Subsidiary” is defined in the Partnership Agreement.
“Tax Matters Deductible” is defined in Section 2.3(a).
“Triton” means Triton West LLC, a Delaware limited liability company.
“United States Area” means the United States of America and the District of
Columbia but excludes Puerto Rico, the U.S. Virgin Islands, Guam and other U.S.
territories and possessions.
“Zydeco” means Zydeco Pipeline Company LLC, a Delaware limited liability
company.
1.1 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:
(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.
(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

3

--------------------------------------------------------------------------------

Exhibit 10.18
(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.
(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.
(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”
(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”
(g) The words “shall” and “will” have equal force and effect.
(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.
(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.
ARTICLE 2
Indemnification
2.1 Tax Indemnification. Subject to Section 2.3, SPLC shall indemnify, defend
and hold harmless each Group Member from and against any Losses suffered or
incurred by such Group Member, directly or indirectly, including as a result of
any claim by a third party, by reason of or arising out of, all federal, state
and local tax liabilities attributable to the ownership or the operation of the
Original Joint Venture Entities by SPLC prior to the IPO Closing Date, and any
such tax liabilities that may result from the formation of the Partnership Group
and the General Partner or from the consummation of the transactions
contemplated by the Contribution Agreement, to the extent that SPLC receives the
written notification specified in Section 2.2(a) relating to such liabilities
prior to the date that is 60 days after the expiration of the statute of
limitations applicable to such liabilities; provided, however, that for purposes
of determining the amount of any Loss described in this Section 2.1 suffered or
incurred by the Partnership Group, the Partnership’s ownership of only 43.0% of
Zydeco, 28.6% of Mars, 49.0% of Bengal and 1.612% of Colonial shall be taken
into account such that any Loss described in this Section 2.1 suffered or
incurred by the Partnership Group or any Group Member would equal 43.0%, 28.6%,
49.0% or 1.612% of the total such Losses of Zydeco, Mars, Bengal or Colonial, as
the case may be.
2.2 Indemnification Procedures.
(a) The Indemnified Person agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article 2, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.
(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Person that are covered by the indemnification under this
Article 2, including the selection of counsel, determination of whether to
appeal any decision of any court and the settling of any such claim or any
matter or any issues relating thereto; provided, however, that no such
settlement for only the payment of money shall be entered into without the
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, conditioned or delayed, unless it includes a full release of the
Indemnified Person from such claim; provided further, that no such settlement
containing any
4

--------------------------------------------------------------------------------

Exhibit 10.18
form of injunctive or similar relief shall be entered into without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably delayed or withheld.
(c) The Indemnified Person agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article 2, including the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Person may receive, permitting the name of
the Indemnified Person to be utilized in connection with such defense and
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Person that the Indemnifying
Party considers relevant to such defense and counterclaims, the making available
to the Indemnifying Party of any employees of the Indemnified Person and the
granting to the Indemnifying Party of reasonable access rights to the properties
and facilities of the Indemnified Person; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Person and further
agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Person pursuant to this Section 2.2.
The obligation of the Indemnified Person to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence shall not be construed
as imposing upon the Indemnified Person an obligation to hire and pay for
counsel in connection with the defense of and pursuit of any counterclaims with
respect to any claims covered by the indemnification set forth in this Article
2; provided, however, that the Indemnified Person may, at its own option, cost
and expense, hire and pay for counsel in connection with any such defense and
counterclaims. The Indemnifying Party agrees to keep any such counsel hired by
the Indemnified Person informed as to the status of any such defense or
counterclaim, but the Indemnifying Party shall have the right to retain sole
control over such defense and counterclaims so long as the Indemnified Person is
still seeking indemnification hereunder.
(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Person is entitled to indemnification under this Agreement, the
gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Person from third party insurers, and such
correlative insurance benefit shall be net of any expenses related to the
receipt of such proceeds, including any premium adjustments that become due and
payable by the Indemnified Person as a result of such claim, and (ii) all
amounts recovered by the Indemnified Person under contractual indemnities from
third Persons.
2.3 Limitations Regarding Indemnification.
(a) With respect to Losses covered under Section 2.1, SPLC shall not be
obligated to indemnify, defend and hold harmless any Group Member until such
time as the aggregate amount of such Losses exceeds $500,000 (the “Tax
Matters Deductible”), at which time SPLC shall be obligated to indemnify the
Partnership Group for the excess of such Losses over the Tax Matters Deductible.
(b) For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party under any portion of this Article
2 other than that described in Section 2.3(a).
(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP OR ANY JOINT VENTURE ENTITY) SUFFERED, DIRECTLY OR
INDIRECTLY, BY ANY OTHER PERSON ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR ANY SUCH DAMAGES AS ARE PAID TO A
GOVERNMENTAL ENTITY OR OTHER UNAFFILIATED THIRD PARTY, WHETHER OR NOT THE
INDEMNIFYING PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

5

--------------------------------------------------------------------------------

Exhibit 10.18
(d) THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PERSONS.
ARTICLE 3 
General and Administrative Services


3.1 General. SPLC agrees to provide, and agrees to cause its Affiliates to
provide, to the Partnership Group, for the Partnership Group’s benefit, the
centralized general and administrative services that SPLC and its Affiliates
have traditionally provided in connection with the ownership and operation of
the (a) assets owned by the Partnership Group, and (b) Joint Venture Entities,
which consist of the services set forth on Schedule A (the “General and
Administrative Services”). In performing the General and Administrative
Services, SPLC and its Affiliates shall be entitled to contract with third
parties on behalf of and as agent for (but without fiduciary liability to) any
Group Member. SPLC agrees to, or cause its Affiliates to, provide the
Partnership Group with the General and Administrative Services in a manner at or
above industry standards (as determined by SPLC).
3.2 Administrative Fee.
(a) As consideration for the General and Administrative Services, the
Partnership will pay SPLC a fee (the “Administrative Fee”) of $10.5 million per
year, payable in equal monthly installments as provided in Section 3.4;
provided, however, that for purposes of the month ending February 28, 2019, the
monthly installment shall be increased to $1,041,666.67 to account for the
difference between the monthly installment for the month ended January 31, 2019
and the equal monthly installment attributable to the Administrative Fee set
forth in this Section 3.2.
(b) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by the General Partner in good faith, to
accurately reflect the degree and extent of the General and Administrative
Services provided to the Partnership Group and may be adjusted to reflect, among
other things, the contribution, acquisition or disposition of assets to or by
the Partnership Group or to reflect any change in the cost of providing General
and Administrative Services to the Partnership Group due to inflation and to
changes in any law, rule or regulation applicable to the SPLC Entities or the
Partnership Group, including any interpretation of such laws, rules or
regulations.
(c) From time to time, but not more frequently that once during any calendar
year:
(i) the General Partner will have the right to submit to SPLC a proposal to
reduce the amount of the Administrative Fee for the following twelve-month
period or a portion thereof if the General Partner believes, in good faith, that
the prospective value of the General and Administrative Services to be performed
by SPLC and its Affiliates (other than the Partnership Group) for the benefit of
the Partnership Group will be less than the Administrative Fee in effect as such
time; and
(ii) SPLC may propose to increase the Administrative Fee for the following
twelve-month period or a portion thereof if SPLC believes, in good faith, that
the prospective cost of the General and Administrative Services to be performed
by SPLC and its Affiliates (other than the Partnership Group) for the benefit of
the Partnership Group (including costs incurred by reason of the Partnership’s
acquisition or development of assets or changes in the complexity of the
Partnership’s operations) will exceed the Administrative Fee in effect at such
time.

6

--------------------------------------------------------------------------------

Exhibit 10.18
If either Party submits such a proposal to the other Party, both Parties will
negotiate in good faith to determine if the Administrative Fee should be changed
and, if so, the amount of such change. If the Parties agree that the
Administrative Fee should be changed, then the Administrative Fee shall be
changed as of the first day of the month following such agreement.
3.3 Reimbursable Expenses.
(a) The Partnership shall reimburse the General Partner for all expenses and
expenditures incurred by the General Partner on behalf of the Partnership, if
any, including as a result of the Partnership becoming and continuing as a
publicly traded entity, including costs associated with annual and quarterly
reports, independent auditor fees, partnership governance and compliance,
registrar and transfer agent fees, tax return and Schedule K-1 preparation and
distribution, legal fees and independent director compensation, incurred by SPLC
and its Affiliates (other than the Partnership Group) on behalf of the
Partnership Group, to the extent such services are not included in the General
and Administrative Services (“Reimbursable Expenses”).
(b) Such reimbursements shall be made in accordance with Section 3.4. For the
avoidance of doubt, Reimbursable Expenses shall be paid by the Partnership in
addition to, and not as a part of or included in, the Administrative Fee.
3.4 Invoicing and Payment. On or before the tenth Business Day after each
calendar month during which this Agreement is in effect, SPLC shall submit an
invoice (either in paper format or in such electronic format as is reasonably
requested by SPLC) to the Partnership for the Administrative Fee installment due
with respect to such month, as well as any Reimbursable Expenses incurred
through the end of such month and not previously paid by the Partnership. The
Partnership shall, within ten calendar days of receipt, pay such invoice, except
for any Reimbursable Expenses therein being disputed in good faith by the
Partnership. Any amounts that the Partnership has disputed in good faith and
that are later determined by any court or other competent authority having
jurisdiction, or by agreement of the Parties, to be owing from the Partnership
shall be paid in full within ten calendar days of such determination, together
with interest thereon at the Interest Rate, from the date due under the original
invoice until the date of payment.
Omitted.


ARTICLE 4
Miscellaneous
4.1 Confidentiality.
(a) From and after the Effective Date, each of the Parties shall hold, and shall
cause their respective Subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information disclosed
to a Party hereunder in strict confidence, with at least the same degree of care
that applies to such Party’s confidential and proprietary information and shall
not use such Confidential Information and shall not release or disclose such
Confidential Information to any other Person, except its Representatives or
except as required by applicable law. Each Party shall be responsible for any
breach of this section by any of its Representatives.
(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the
7

--------------------------------------------------------------------------------

Exhibit 10.18
receiving Party to respond to the demand, or otherwise fully satisfy the
subpoena or demand or the requirements of the applicable Governmental Authority.
If the receiving Party is legally compelled to disclose such Confidential
Information or if the providing Party does not promptly respond as contemplated
by this Section 4.1, the receiving Party may disclose that portion of
Confidential Information covered by the notice or demand.
(c)        Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 4.1 and agrees that, in the event of
such breach, the disclosing Party may, in addition to the other remedies that
may be available to it, apply to a court for an injunction to prevent breaches
of this Section 4.1 and to enforce specifically the terms and provisions of this
Section 4.1. Notwithstanding any other Section hereof, to the extent permitted
by applicable law, the provisions of this Section 4.1 shall survive the
termination of this Agreement.
4.2 Choice of Law; Arbitration; Submission to Jurisdiction.
(a) This Agreement shall be subject to and governed by the laws of the State of
Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
(b) The Parties agree that any dispute, controversy, or claim arising out of or
relating to this Agreement shall be settled by submission to binding arbitration
in Houston, Texas, such arbitration to be conducted as follows: If the Parties
cannot resolve any such dispute, controversy, or claim, then no earlier than 10
days following written notice to the other Parties, any Party may initiate
binding arbitration by giving a notice of intent to arbitrate to the other
Parties to such dispute, controversy, or claim. SPLC, on behalf of the affected
SPLC Entities, and the General Partner, on behalf of the affected Group Members,
will each select a single arbitrator within 15 days of the delivery of the
notice of intent to arbitrate by any Party. The arbitrators must be attorneys
familiar by training and experience with midstream operations, master limited
partnerships and Texas law or otherwise specialized or skilled so as to be fit
for the nature of the dispute. The two selected arbitrators shall select a third
arbitrator who will serve as the chairman. In addition, the arbitrators must be
impartial and independent of the parties to such dispute, controversy, or claim.
If a Party is unable or unwilling to select an arbitrator within 15 days of the
notice of intent to arbitrate, then the single selected arbitrator shall select
the third arbitrator and those two arbitrators shall select the other Party’s
arbitrator. The arbitration proceeding shall be governed by Texas law and shall
be informal and expeditious and conducted in such manner as to result in a good
faith resolution as soon as reasonably possible under the circumstances. A
hearing, if one is desired by the arbitrators, shall be held in Houston, Texas,
no later than 15 days after selection of all of the arbitrators. The arbitrators
shall set the schedule and requirements for any further proceedings and move the
arbitration to completion as soon as reasonably practicable. It is the intent of
the Parties, subject to any agreement or ruling to the contrary, that they may
present such evidence and witnesses as they may choose, with or without counsel.
Adherence to formal rules of evidence shall not be required, but the arbitrators
shall consider any evidence and testimony that they determine to be relevant, in
accordance with procedures that they determine to be appropriate. Any award
entered in the arbitration shall be made by a written opinion stating the
reasons and basis for the award made and any payment due pursuant to the
arbitration shall be made within 15 days of the arbitrators’ decision. The final
decision of the arbitrators shall be binding on the Parties. Each Party shall
bear its own costs and expenses of the arbitration; provided, however, that the
costs of employing arbitrators shall be borne equally by each side.
(c)  Any Party may bring any action or proceeding to enforce the final decision
of the arbitrators exclusively in any federal or state courts located in Texas
and each Party (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its
8

--------------------------------------------------------------------------------

Exhibit 10.18
address specified in Section 4.3. The foregoing consents to jurisdiction and
service of process shall not constitute general consents to service of process
in the State of Texas for any purpose except as provided herein and shall not be
deemed to confer rights on any Person other than the Parties.
4.3 Notice. All notices, requests, demands, and other communications hereunder
will be in writing and will be deemed to have been duly given: (a) if by
transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five business days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (c) if mailed by an
internationally-recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide, one Business Day after deposit therewith is prepaid; or (d) if by
e-mail, one business day after delivery with receipt is confirmed. All notices
will be addressed to the Parties at the respective addresses as follows.
If to SPLC:
Shell Pipeline Company LP
150 N. Dairy Ashford Road
Houston, Texas 77079
Attn: Assistant General Counsel–Downstream Americas
Facsimile: (832) 337-2034
If to any Group Member:
Shell Midstream Partners, L.P.
c/o Shell Midstream Partners GP LLC, its general partner
150 N. Dairy Ashford Road
Houston, Texas 77079
Attn: General Counsel
Facsimile: (832) 337-2034


4.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
4.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article 2 and Article 4 hereof, may be terminated (a) by the written
agreement of all of the Parties or (b) by the General Partner or the Partnership
immediately upon a Partnership Change of Control by written notice given to the
other Parties to this Agreement. For the avoidance of doubt, the Parties’
indemnification obligations arising prior to the termination of this Agreement
under Article 2 shall, to the fullest extent permitted by law, survive such
termination in accordance with their respective terms.
4.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
4.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties.
4.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

9

--------------------------------------------------------------------------------

Exhibit 10.18
4.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
4.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
4.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.
[Remainder of page intentionally left blank.]
 




10

--------------------------------------------------------------------------------

Exhibit 10.18
IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.
 
SHELL PIPELINE COMPANY LP
By: Shell Pipeline GP LLC, its general partner


By: /s/ Steven C. Ledbetter
Name: Steven C. Ledbetter
Title: Vice President


SHELL MIDSTREAM PARTNERS, L.P.
By: Shell Midstream Partners GP LLC, its general partner


By: /s/ Kevin M. Nichols
Name: Kevin M. Nichols
Title: Chief Executive Officer and President


SHELL MIDSTREAM PARTNERS GP LLC


By: /s/ Kevin M. Nichols
Name: Kevin M. Nichols
Title: Chief Executive Officer and President


SHELL MIDSTREAM OPERATING LLC


By: /s/ Kevin M. Nichols
Name: Kevin M. Nichols
Title: Chief Executive Officer and President






11



--------------------------------------------------------------------------------

Exhibit 10.18
Schedule A
General and Administrative Services


a.Executive services;
b.Financial and administrative services (including treasury and accounting);
c.Information technology services;
d.Legal services;
e.Corporate health, safety and environmental services;
f.Human resources services;
g.Procurement services;
h.Corporate engineering services;
i.Corporate business development services (such as portfolio services);
j.Investor relations and public affairs;
k.Tax matters;
l.Public company reporting matters; and
m.Corporate insurance administration.




Schedule A– Page 1

